FILED
                             NOT FOR PUBLICATION                            JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KIM LIAN BONG,                                   No. 08-73137

               Petitioner,                       Agency No. A095-199-814

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Kim Lian Bong, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

(“IJ”) decision denying her application for asylum and withholding of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006), and we

deny the petition for review.

      Substantial evidence supports the IJ’s conclusion that Bong’s experiences in

Indonesia did not rise to the level of persecution. See Wakkary v. Holder, 558 F.3d
1049, 1059–60 (9th Cir. 2009) (being beaten by youths, robbed of sandals and

pocket money, and accosted by a threatening mob did not compel a past

persecution finding). Substantial evidence also supports the IJ’s conclusion that

Bong, a Chinese Christian, failed to establish a well-founded fear of persecution

even under the “disfavored group” analysis. Cf. Sael v. Ashcroft, 386 F.3d 922,

925 (9th Cir. 2004). Accordingly, we deny the petition as to Bong’s asylum claim.

      Because Bong failed to show eligibility for asylum, she necessarily failed to

show eligibility for withholding of removal, which is governed by a more stringent

standard of proof. See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73137